Citation Nr: 0815687	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  03-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased ratings for degenerative disc 
disease of the lumbar spine, initially rated as 20 percent 
disabling prior to March 3, 2007, and as 40 percent disabling 
from that date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from August 
1991 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

An October 2002 RO decision granted service connection for 
degenerative disc disease of the lumbar spine with a 10 
percent rating.  In December 2003, the RO increased the 
rating to 20 percent, effective from the day after the 
veteran completed his active service.  

In February 2006, the Board remanded the case for examination 
of the veteran.  Following the examination, the agency of 
original jurisdiction (AOJ) increased the rating for the 
service-connected back disability to 40 percent, effective 
the date of the examination, March 3, 2007.  

In October 2007, the Board remanded the case so the AOJ could 
send a supplemental statement of the case (SSOC) to the 
veteran's current address.  The SSOC was resent to the 
correct address in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran completed his active service in May 2002.  
Effective September 23, 2002, the formula for rating an 
intervertebral disc syndrome, Diagnostic Code 5293, changed 
to consider incapacitating episodes.  In an October 2002 
decision, the RO granted service connection for degenerative 
disc disease of the lumbar spine with a 10 percent rating 
under Diagnostic Codes 5293 and 5292.  The rating decision 
discussed limitation of spine motion under Diagnostic Code 
5292 and incapacitating episodes under Diagnostic Code 5293.  
The rating decision does not reflect consideration of the 
rating criteria in effect from the time the veteran left 
active service, in May 2002, to the effective date of the 
change in regulations, in September 2002.  It must be 
emphasized that the old regulatory criteria must be applied 
prior to the effective date of the new criteria.  See Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new rating 
criteria are not retroactive and must be applied only as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003).  

A review of the file shows that the veteran was never 
provided with the rating criteria that were in effect when he 
completed his active service.  The April 2003 statement of 
the case contains the criteria for Diagnostic Codes 5292, 
5293 (effective September 23, 2002), and 5295.  The AOJ 
should provide the veteran the rating criteria in effect 
prior to September 23, 2002.  The AOJ should also adjudicate, 
in the first instance, whether a higher rating can be 
assigned under the Diagnostic Code 5293 criteria in effect 
prior to September 23, 2002.  

There was another change to the criteria for rating diseases 
and injuries of the spine, effective September 26, 2003.  The 
veteran was provided these criteria in a supplemental 
statement of the case (SSOC) dated in January 2004.  In 
pertinent part, these criteria provide for separate rating 
for associated objective neurologic abnormalities.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).  It does not appear 
that the RO has attempted to rate the associated objective 
neurologic abnormalities.  The Board "must review all issues 
which are reasonably raised from a liberal reading of the 
appellant's substantive appeal."  Myers v. Derwinski, 1 Vet. 
App. 127, 130 (1991).  The United States Court of Appeals for 
Veterans Claims (Court) has extended this principle "to 
include issues raised in all documents or oral testimony 
submitted prior to the [Board] decision."  EF v. Derwinski, 
1 Vet. App. 324, 326 (1991).  Solomon v. Brown, 6 Vet. App. 
396, 400 (1994).  The report of October 2003 VA examination 
shows that patellar tendon and ankle jerk reflexes were 1+, 
which, on the usual scale of 2+ being normal, would indicate 
a deficit.  On the March 2007 examination, the patella 
reflexes were 1+ and the Achilles tendon (ankle jerk) 
reflexes were 1-, again indicating deficits.  Thus, the 
record indicates that the service-connected back condition 
includes associated objective neurologic abnormalities, which 
should be rated in the first instance by the RO.  

The Court has recently held that the statute (38 U.S.C.A. 
§ 5103) requires the AOJ to notify the veteran of the rating 
criteria that would substantiate his claim.  See generally 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Court held that VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation," such 
as a SSOC.  Rather, such notice errors may instead be cured 
by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

In this case, the RO used a SSOC to notify the veteran of the 
rating criteria.  However, the Board finds that such was not 
an adequate notice of the rating criteria.  Therefore, to 
cure this defect, the AOJ should issue a letter that fully 
complies with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) followed by 
readjudication of the claim.  

While the Board regrets the further delay, the case must be 
REMANDED for the following action:

1.  The AOJ should issue a fully 
compliant VCAA notification letter, 
including:  
a.  the Diagnostic Code 5293 rating 
criteria in effect prior to September 
23, 2002, 
b.  the Diagnostic Code 5293 rating 
criteria in effect September 23, 2002, 
c.  the General Rating Formula for 
Diseases and Injuries of the Spine in 
effect September 26, 2003, and 
d.  the rating criteria for any 
associated objective neurologic 
deficits.  

2.  After affording the veteran an 
opportunity to respond, the RO should 
readjudicate the claim, with 
consideration of the criteria in effect 
prior September 23, 2002, the 5293 
rating criteria in effect September 23, 
2002, the General Rating Formula for 
Diseases and Injuries of the Spine in 
effect September 26, 2003, and the 
rating criteria for any associated 
objective neurologic deficits.  If the 
maximum rating is not awarded, the 
veteran and his representative should 
be furnished a SSOC and allowed the 
appropriate time to respond.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



